         Case 2:18-cr-00292-DWA Document 278 Filed 08/24/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                          )
                                                   )
                Plaintiff,                         )                2:18-CR-00292-DWA
                                                   )
        vs.                                        )
                                                   )
ROBERT BOWERS,                                     )
                                                   )
                Defendant.                         )

AMBROSE, United States Senior District Judge


                                       ORDER OF COURT

       The Defendant filed a Motion Requesting the Court to Reconsider Order Denying Forensic

Data and “Case File” Discovery. (ECF No. 244). On December 18, 2019, the Defendant filed his

initial Motion seeking, inter alia, forensic laboratory related discovery pursuant to Rule 16 of the

Federal Rules of Evidence. (ECF No. 154). That Motion was denied as to that issue on February

25, 2020.     (ECF No. 202). Currently, the Defendant reasserts his request for forensic case

litigation packets, specifically those created by Erich Smith relating to firearms/toolmarks, Brett

Mills relating to firearms/toolmarks, and Marcy Plaza relating to DNA.            (ECF No. 244).

Additionally, the Defendant requests the Government be ordered to produce Cell Site Location

Information (CSLI) contained in the reports authored by FBI Agent Hauger and/or the Cellular

Analysis Survey Team (CAST). According to the Defendant, “[i]investigating all aspects of

government expert reports…requires access to the underlying bases of the experts’

conclusion….[and, therefore,] the defense seeks the underlying bases, testing processes, and

results for the government experts’ conclusions…. ” Id. p. 9. The Government filed an Opposition

largely challenging the timeliness of the Motion and the disclosure. (ECF No. 266).            The

Defendant filed a Reply. (ECF No. 272). After careful consideration of the submissions of the

parties and as discussed at the conference on August 24, 2020, it is ORDERED that said Motion
         Case 2:18-cr-00292-DWA Document 278 Filed 08/24/20 Page 2 of 2



(ECF No. 244) is denied as premature. The dates for expert disclosure will be set by this Court

well in advance of trial and at a time when a trial date is more certain.



                                              BY THE COURT:




                                              Donetta W. Ambrose
                                              United States Senior District Judge



Dated: 8/24/2020




                                                 2
